DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ahn (US 2016/0233479).
As to claim 1, Ahn discloses a battery pack (figure 1, #100, [0015] and [0041]) comprising: a bare cell (figures 1 and 4-6 #110, [0041]); a circuit module (figures 1 and 4, #122, [0042] and [0015]) arranged in parallel to a terrace portion of the bare cell (figures 1 and 4-6, 
As to claim 6, Ahn discloses wherein, a terminal of the bare cell is bent at least once (figure 6 #112 or #114, [0057]). 
As to claim 7, Ahn discloses wherein, the holder (figures 1-6 #124, [0046]) comprises: an insertion portion into which the circuit module is inserted (figures 1-6 #125 and the hollow portion, [0040]-[0057]); a first shield portion connected to the insertion portion and arranged along a front surface of the terrace portion (figures 1-6, the first shield portion is the portion that is perpendicular to the terrace portion and is between the bare cell and the tabs), and a second shield portion connected to the first shield portion at an angle from the first shield portion and arranged parallel to the terrace portion (figure 1-6, the second shield portion is the portions perpendicular to the first shield portion and parallel to the terrace). 
As to claim 8, Ahn discloses wherein, the circuit module comprises an insertion protrusion inserted into the insertion portion (figures 1-6, any part of the PCB #122 could be the insertion protrusion inserted into the insertion portion as the entire #122 is within the insertion portion). 
As to claim 9, Ahn discloses wherein, the insertion portion surrounds five surfaces of the circuit module (figures 1-6, #124, [0040]-[0057], the holder surrounds five surfaces of the circuit module). 
As to claim 10, Ahn discloses wherein, at least one of the tab and a lead of the circuit module is folded and arranged between the circuit module and the terrace portion (figures 1-6, [0040]-[0057], best seen within figure 6 as the circuit module is within the holder #124, at the bottom as shown within figure 5, then the holder is rolled as seen within figure 6 which is the final product, the tabs #114 and #112 are bent and are between the circuit module and the terrace potion).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0233479) as applied to claim 1 above, and further in view of Baek (US 20103/0330575).
As to claim 2, Ahn is silent to further comprising an insulator between the circuit module and the terrace portion. Baek discloses a bare cell having an end portion including a first surface portion and a second surface portion projecting from the first surface portion; an insulating member including a first insulating portion attached to the first surface portion and a second insulating portion attached to the second surface portion and a protection circuit module electrically connected to the bare cell, the protection circuit module may be disposed on the insulating member ([0011], figures 1, 2, 5 and 6). It would have been obvious to use the insulating member from Baek within the battery pack of Ahn because the insulating member from Baek enhances attaching performance and accuracy of pack dimensions ([0010], Baek). 
As to claim 3, Ahn as modified by Baek discloses wherein, is silent to wherein the insulator is folded at least once (best seen within instant figure 2 #130). However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the insulator from Baek folded at least once as a mere aesthetic design change (see MPEP 2144.04 I) or a mere change is shape (see MPEP 2144.04 IV). 
As to claim 4, Ahn as modified by Baek discloses wherein, a surface of the circuit module (figures 1-6, [0040]-[0057], Ahn; and figures 1, 2, 5 and 6 #20 and #30, [0043]-[0046], Baek) on which a circuit device is mounted is in contact with the insulator (figures 1-6, [0040]-[0057], Ahn; as the #122 of Ahn is the circuit module which is part of the PCM which can be the circuit 
As to claim 5, Ahn as modified by Baek discloses wherein, the insulator (figures 1, 2, 5 and 6 #30, [0043]-[0046], Baek) comprises: a first insulating portion arranged in parallel to the terrace (figures 1, 2, 5 and 6 #32, [0043]-[0046], Baek); a second insulting portion connected to the first insulating portion at an angle from the first insulating portion (figures 1, 2, 5 and 6 #31, [0043]-[0046], Baek). However, Ahn as modified by Beak is silent to wherein a third insulating portion connected to the first insulating portion, folded from the first insulating portion, and placed in parallel to the first insulating portion (best seen within instant figure 2 #130). However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the insulator from Baek folded at least once as a mere aesthetic design change (see MPEP 2144.04 I) or a mere change is shape (see MPEP 2144.04 IV).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724